DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 07/28/2021 has been considered.
Claims 1-15 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 07/28/2021, has been entered. Claims 1, 3, 5-8, 10, 13, and 14 have been amended. 
Drawing Rejections/Objections
	The Drawing Rejections/Objections have been withdrawn pursuant Applicant’s amendments.
Claim Objections
The Claim Objections have been withdrawn pursuant Applicant’s amendments.

35 USC § 112(b) Rejection
The 35 USC § 112(b) rejections, with the exception of the 35 USC § 112(b) rejection of claim 9 (see explanation below under the response to arguments) have been withdrawn pursuant Applicant’s amendments. Additionally, a new 35 USC § 112(b) rejection has been added.

Priority
The current Application claims priority from Parent Application 14/319,832 which further claims priority from Provisional Application 61/994,044, filed 05/15/2014. Therefore, the instant claims receive the effective filing date of 05/15/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 10 and 14 recite “the online marketplace.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “the online marketplace” as “an online marketplace.”
Claims 2-9, 11-13 and 15 inherit the deficiencies noted in claims 1, 10 and 14 and are therefore rejected to on the same basis.

Claim 9 recites “wherein the data received from the plurality of user.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “the data” as “data.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 are directed to a machine. Claims 10-13 are directed to a process. Claims 14-15 are directed to an article of manufacture. As such, claims 1-15 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
Examiner Note: the “computer-readable medium” recited in claim 1 is not directed towards signals per se in light of [0019] and [00123] of Applicant’s specification which state “Embodiments may also be tangibly embodied as a set of computer instructions stored on a computer readable medium, such as a memory device” and “the machine-readable medium 1222 is shown in an example embodiment to be a single medium, the term "machine-readable medium" may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more instructions or data structures. The term "machine-readable medium" shall also be taken to include any non-transitory, tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the 

Taking claim 1 as representative, claim 1 recites at least the following limitations:
-monitoring interactions received, from a plurality of users, the interactions relating to accessing content of the artist on the marketplace; 
-determining values for candidate cities based at least on the monitoring the interactions and locales of the plurality of users performing the interactions; 
-selecting a candidate city from the candidate cities for the unlocking of the tour stops, the selecting being based on the determined values of the candidate cities and one or more threshold values specified by the artist, one of the threshold values indicating a threshold score of candidate cities in order to be selected as a tour stop; 
-in response to selecting the candidate city, updating to reflect the unlocking of the tour stop, the updating including providing an option to purchase a ticket to an event of the artist to be held at the selected candidate city; 
-detecting a location associated with a first user and a second user. 
The above limitations recite the concept of generating a tour including cities. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions such as, at least, marketing or sales activities. Independent claims 10 and 14 recite similar limitations as claim 1 and, as such, fall within the Alice/Mayo test, claims 1, 10 and 14 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements, such as an interactive user interface, one or more processors and executable instructions accessible on a computer-readable medium that, when executed, cause the one or more processor to perform operations, electronic interactions, a network, an online marketplace, updating the interactive user interface associated with the selected candidate city, based on the first user being associated with the selected candidate city, causing display of the interactive user interface that reflects the unlocking of the tour stop; and based on the second user being associated with an unselected candidate city, causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked. Examiner further acknowledges that independent claim 10 recites the additional elements of an interactive user interface, one or more computer processors, electronic interactions, a network, an online marketplace, updating the interactive user interface associated with the selected candidate city, based on the first user being associated with the selected candidate city, causing display of the interactive user interface that reflects the unlocking of the tour stop; and based on the second user being associated with an unselected candidate city, causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked. Examiner further acknowledges that independent claim 14 recites the additional elements of a machine-readable storage medium having no transitory signals and embodying instructions that, when executed by a machine, cause the machine to perform operations, electronic interactions, a network, an online marketplace, an Alice, claims 1, 10 and 14 merely recites a commonplace business method (i.e. generating a tour including cities) being applied on a general purpose computer (as supported by Applicant’s specification – “In accordance with the present disclosure, components, process steps, and/or data structures may be implemented using various types of operating systems, programming languages, computing platforms, computer programs, and/or general purpose machines”) See MPEP 2106.05(f). Furthermore, claims 1, 10 and 14 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 10 and 14 specifying that the abstract idea of generating a tour including cities being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 10 and 14 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Since claims 1, 10 and 14 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10 and 14 are “directed to” an abstract idea (Step 2A: YES).

Returning to representative claim 1, representative claim 1 recites additional elements of an interactive user interface, one or more processors and executable instructions accessible on a computer-readable medium that, when executed, cause the one or more processor to perform operations, electronic interactions, a network, an online marketplace, updating the interactive user interface associated with the selected candidate city, based on the first user being associated with the selected candidate city, causing display of the interactive user interface that reflects the unlocking of the tour stop; and based on the second user being associated with an unselected candidate city, causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked. Examiner further acknowledges that independent claim 10 recites the additional elements of an interactive user interface, one or more computer processors, electronic interactions, a network, an online marketplace, updating the interactive user interface associated with the selected candidate city, based on the first user being associated with the selected candidate city, causing display of the interactive user interface that reflects the unlocking of the tour stop; and based on the second user being associated with an unselected candidate city, causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked. Examiner further acknowledges that independent Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 10 and 14 specifying that the abstract idea of generating a tour including cities being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Even when considered as an ordered combination, the additional limitations of claims 1, 10 and 14 do not add anything that is not already present when they are considered individually. Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9, 11-13 and 15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9, 11-13 and 15 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claim 9 does not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-8, 11-13 and 15 recite the additional elements of devices of the plurality of user, the interactive user interface, electronic interactions, streaming media content, downloading media content, sharing an online marketplace, and a plurality of client devices of the plurality of users, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-9, 11-13 and 15 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, Alice/Mayo test, claims 1-15 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harker et al. (US 2013/0046580 A1), as previously cited and hereinafter Harker, in view of Liu et al. (US 2013/0073324 A1), as previously cited and hereinafter Liu, in further view of Brett et al. (US 2007/0027794 A1), as previously cited and hereinafter Brett.
Regarding claim 1, Harker teaches a system (i.e. abstract) for implementing an interactive tour generator user interface for unlocking tour stops for a tour of an artist, the system comprising:
-one or more processors and executable instructions accessible on a computer-readable medium that, when executed, cause the one or more processor to perform operations (Harker, see at least: “whether a single machine level instruction or half a million lines of computer code, an executable is set of logical instructions processed by a central processing unit of a computer in order to execute some intended functionality” [0072]) comprising: 
-monitoring electronic interactions received, over a network, from a plurality of users, the electronic interactions relating to accessing content of the artist on the online marketplace (Harker, see at least: “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter [i.e. the electronic interactions relating to accessing content of the artist on the online marketplace], an event page 140 c [i.e. monitoring electronic interactions received, over a network, from a plurality of users]. Thus, users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246” [0183] and “general information page 140 may include information about the processes 150, 188, the system 68…provide interactions such as personal information, selections, purchases [i.e. online marketplace], and so forth” [0154]); 
-determining values for candidate cities based at least on the monitoring the electronic interactions and locales of the plurality of users performing the electronic interactions (Harker, see at least: “voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. determining values based at least on the monitoring the electronic interactions]” [0106] and “the ranking, the city, the state, and the venue of a particular event may be listed as a competition board 244 [i.e. determining values for candidate cities]. In the competition board 244, or chart 244, the ticket button 243 still exists in the activity panel 242, but the ranking information may be presented briefly” [0181] and “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter, an event page 140 c. Thus, users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246 [i.e. based at least on the monitoring the electronic interactions]” [0183] and “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. and the locales of the plurality of users performing the electronic interactions]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like” [0143]); 
-selecting a candidate city from the candidate cities for the unlocking of the tour stops, the selecting being based on the determined values of the candidate cities and one or more threshold values, one of the threshold values indicating a threshold score of candidate cities in 162 may actually involve numerous parameters relating to all details mentioned herein as characterizing an event, and any and all analyses of the known or projected values of those parameters [i.e. the selecting being based on the determined values of the candidate cities], included in the analyzing 164” [0106] and “If the threshold sales 178 have been reached [i.e. one of the threshold values indicating a threshold score of candidate cities], then a positive result to the test 178 results in moving on to operating 188 the event [i.e. in order to be selected as a tour stop]” [0122]); 
-in response to selecting the candidate city, updating the interactive user interface associated with the selected candidate city to reflect the unlocking of the tour stop, the interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event of the artist to be held at the selected candidate city (Harker, see at least: “If the threshold sales 178 have been reached, then a positive result to the test 178 results in moving on to operating 188 the event [i.e. in response to selecting the candidate city]” [0122] and “the event page 140 c may be modified to an event success page 140 d [i.e. associated with the selected candidate city] showing information particular to the event once the event has been scheduled for certain [i.e. updating interactive tour generator user interface to reflect the unlocking of the tour stop], due to sufficient ticket sales support” [0144] and Fig. 11 reference number 140d shows the ‘WE DID IT!’ page 242 including the ‘buy tickets’ button 243 [i.e. the interactive user interface 
-detecting a location associated with a first user and a second user (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. detecting a location associated with a first user and a second user]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like [i.e. detecting a location]” [0143]); 
-based on the first user being associated with the selected candidate city, causing display of the interactive user interface that reflects the unlocking of the tour stop (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. based on the first user being associated with the selected candidate city, causing display of the interactive user interface]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like” [0143] and Fig. 11 reference number 140d shows the ‘WE DID IT!’ page 242 including the ‘buy tickets’ button 243 [i.e. display of the interactive user interface that reflects the unlocking of the tour stop]); and 
-based on the second user being associated with an unselected candidate city, causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked (Harker, see at least: “if the threshold has not been reached, then the test 178 proceeds to the test 180 determining whether a date has been passed by which the option must be exercised. If the deadline has passed, then the test 180 results in cancelling 182 the event [i.e. based on the second user being associated with an unselected candidate city]” 140 k may present information for a user, sponsor, or administrator, to input information permitted by their particular status to be used to update any particular page 140 [i.e. causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked] to which an individual may have authorization for access” [0149]).

		Harker does not explicitly disclose the one or more threshold values being specified by the artist. 
Liu, however, teaches booking live shows (i.e. abstract), including the known technique of one or more threshold values specified by an artist (Liu, see at least: “An artist using an artist device can first register with a coordination database using a coordination server, and the artist can provide information that is stored in the coordination database concerning the artist's standards for performing at a live show [i.e. one or more threshold values specified by an artist].  An artist's standards can include (but are not limited to) geographic locations of interest, ticket volume range, ticket price range, venue type, and time period for a tour or online listing” [0036] also see [0065]). This known technique is applicable to the system of Harker as they both share characteristics and capabilities, namely, they are directed to booking live shows.
		It would have been recognized that applying the known technique of one or more threshold values being specified by the artist, as taught by Liu, to the teachings Harker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of one or more threshold values being specified by the artist, as taught by Liu, into the system of Harker would have been recognized by those of ordinary skill in the 

		Harker in view of Liu does not explicitly teach the updating of interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event to be held.
Brett, however, teaches providing tickets for an event (i.e. abstract), including the known technique of updating an interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event to be held (Brett, see at least: “before the auction is opened, an Internet site is constructed and initiated to provide viewing of graphical displays of the priority right and sale information to the participants. FIG. 9 represents one such view, with initial minimum bids displayed in each section of a venue for an auction of rights to sit in particular seats at an event (i.e., “tickets”) [i.e. purchase a ticket to an event to be held]. All potential participants may access and view this site before the auction is opened. When the auction is opened, the central computer 12 of FIG. 1 activates the site to become interactive [i.e. updating an interactive user interface], so participants can use it to place bids on tickets [i.e. including providing an option in the interactive user interface to purchase a ticket to an event]” [0092]). This known technique is applicable to the system of Harker in view of Liu as they both share characteristics and capabilities, namely, they are directed to providing tickets for an event.
It would have been recognized that applying the known technique of updating an interactive tour generator user interface including providing an option in the interactive user interface to purchase a ticket to an event to be held, as taught by Brett, to the teachings Harker in view of Liu, would have yielded predictable results because the level of ordinary skill in the art 

Regarding claim 2, the combination of Harker/Liu/Brett teaches the system of claim 1. Harker further discloses:
-deriving the locales of the plurality of users from data received from devices of the plurality of users, the data including geographic parameters pertaining to the plurality of users (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like [i.e. deriving the locales of the plurality of users from data received from devices of the plurality of users, the data including geographic parameters pertaining to the plurality of users]” [0143]).

Regarding claim 3, the combination of Harker/Liu/Brett teaches the system of claim 1. Harker further discloses:
	-wherein the interactive user interface is configured to provide, to the plurality of users, rankings of at least one of the candidate cities, the Attorney Docket No. 2043.F52US240respective rankings being based on the respective values determined from the electronic interactions (Harker, see at least: “voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. the Attorney Docket No. 2043.F52US240respective rankings being based on the respective values determined from the electronic interactions]” [0106] and “the ranking, the city, the state, and the venue of a particular event may be listed as a competition board 244 [i.e. the interactive user interface is configured to provide, to the plurality of users, rankings of at least one of the candidate cities]. In the competition board 244, or chart 244, the ticket button 243 still exists in the activity panel 242, but the ranking information may be presented briefly” [0181] and “users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246 [i.e. based on the respective values determined from the electronic interactions]” [0183]).

Regarding claim 4, the combination of Harker/Liu/Brett teaches the system of claim 1. Harker further discloses:
	-wherein the electronic interactions include at least one of streaming media content, downloading media content, or sharing the online marketplace with one or more contacts (Harker, see at least: “the information panel 241 may include a social media panel 246. The social media panel 246, or social media links 246 may include a plurality of links to such systems as Facebook, MySpace, Twitter, and the like, by which a user inform others…Likewise, a user may simply click on the link 246 [i.e. electronic interactions] in order to forward and recommend the entire event page 140 c to friends for their consideration [i.e. include at least one of streaming media content, downloading media content, or sharing the online marketplace with one or more contacts]” [0182]).

Regarding claim 5, the combination of Harker/Liu/Brett teaches the system of claim 1. 
Liu further teaches booking live shows (i.e. abstract), including the known technique of  the interactive user interface being configured to provide, responsive to receiving of data pertaining to the electronic interactions, notifications to one or more users of the plurality of users, the notifications providing an indication that a tour generation process has been initiated
(Liu, see at least: “A fan's user interface 800 [i.e. the interactive user interface is configured to provide] for a selected artist on a fan device in accordance with an embodiment of the invention is illustrated in FIG. 8. The user interface 800 can include [i.e. notifications to one or more users of the plurality of users] a selected artist 802, the percentage of demand specified in the artists standards already met for the artist 804 [i.e. responsive to receiving of data pertaining to the electronic interactions], demand thresholds that enumerate artist standards 806, the date or time limit left to trigger the threshold 808 [i.e. the notifications providing an indication that a tour generation process has been initiated] and a “buy a ticket” button 810” [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harker with Liu for the reasons identified above with respect to claim 1.

Regarding claim 6, the combination of Harker/Liu/Brett teaches the system of claim 1. Harker further discloses:
-wherein the determining the values of the candidate cities comprises: 
-matching the electronic interactions to respective candidate cities (Harker, see at least: “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter, an event page 140 c [i.e. 152 is particularly important in obtaining information from potential attendees at an event. This may include analysis, parsing, selection, matching criteria, mining, direct inquiry, or the like. Nevertheless, collecting 152 (by selection, analysis, parsing, matching, etc.) data may be a continuing process through any or all stages of any or all executables in the system” [0096] and “Data may be processed, ranked, categorized, and generally analyzed and linked to corresponding individual groups, populations, users 101, cities 102 [i.e. matching the electronic interactions to respective candidate cities]” [0099]); 
-computing respective values of the electronic interactions (Harker, see at least: “users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246 [i.e. of the electronic interactions]” [0183] and “The voting management module 128 may include various sub modules 129 required or desirable to handle the collection of voting information, the weighting of information and votes, and so forth. For example, in one embodiment of an apparatus and method in accordance with the invention, voting management 128 may be responsible for calculating the number of votes that will be credited to a user [i.e. computing respective values of the electronic interactions]” [0078]); and 
-combining the computed values of the electronic interactions, the computed values being matched to corresponding candidate cities (Harker, see at least: “Data may be processed, ranked, categorized, and generally analyzed and linked to corresponding individual groups, populations, users 101, cities 102 [i.e. the computed values being matched to corresponding candidate cities]” [0099] and “analyzing 164 the feasibility of a particular event may involve financial considerations, demographic considerations, the match up of talents with supporting populations 160 and weighting of individual votes [i.e. computed values of the electronic interactions] may typically be included in development of the analysis for a ranking 162” [0106] and “the particular vote count 224 may be presented along with the talent 226 corresponding thereto [i.e. combining the computed values of the electronic interactions]” [0165] and Fig. 9 indicates the total votes for various bands in Salt Lake City).

Regarding claim 7, the combination of Harker/Liu/Brett teaches the system of claim 1. Harker further discloses:
-wherein the selecting the candidate city further comprises: 
-determining selection parameters based on data received from a plurality of client devices of the plurality of users (Harker, see at least: “analyzing 164 the feasibility of a particular event may involve financial considerations, demographic considerations, the match up of talents with supporting populations [i.e. determining selection parameters based on data received from a plurality of client devices of the plurality of users], and ticket prices at particular venues with their seating capacities, and so forth” [0106] and “the information collection module 124 may be responsible for collection of information from users, from bands, or other talent, from management companies and agents, from web crawling, and so forth [i.e. data received from a plurality of client devices of the plurality of users]. This may be needed in order for the analysis engine 130 to process that information to obtain a history and a prediction of the performance of certain bands or other talents in certain venues, at a certain frequency, to a certain fan base [i.e. based on data received]” [0084]); and 
-ranking the candidate cities based on the determined values of the candidate cities, the selecting of the candidate city being based on the ranking of the one or more of the candidate cities and the determined selection parameters (Harker, see at least: “ranking 162 [i.e. ranking the candidate cities] may actually involve numerous parameters relating to all details mentioned herein as characterizing an event [i.e. the selecting of the one or more of the candidate cities being based on the determined selection parameters], and any and all analyses of the known or projected values of those parameters, included in the analyzing 164. Nevertheless, voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. ranking the candidate cities based on the determined values of the candidate cities, the selecting of the one or more of the candidate cities being based on the ranking of the one or more of the candidate cities]” [0106]).

Regarding claim 8, the combination of Harker/Liu/Brett teaches the system of claim 1. Harker further discloses:
-provide a reward to at least a selected user of the plurality of users based on the values determined from the electronic interactions (Harker, see at least: “in terms of gauging and predicting possible interest, influence of fans who have demonstrated a purchase history, attendance history, a word-of-mouth advertising history through social media [i.e. based on the values determined from the electronic interactions], and so forth may be weighted much higher. This weighing may be implemented by giving additional vote counts to such individuals [i.e. provide a reward to at least a selected user] for purposes of determining popularity or likely support when considering potential bands, venues, events, and so forth” [0082] Examiner notes that additional vote counts is a reward)
Liu further teaches booking live shows (i.e. abstract), including the known technique of the interactive user interface being configured to provide a reward to at least a selected user of 

Regarding claim 9, the combination of Harker/Liu/Brett teaches the system of claim 1. 
Liu further teaches booking live shows (i.e. abstract), including the known technique of data received from the plurality of users includes a specified number of tickets being reserved (Liu, see at least: “an artist gains access to real time demand information from a coordination server using an artist device. Real time demand information [i.e. data received from the plurality of users] can include a coordination server's analysis of data within a coordination database concerning fan demand for an artist, including quantity and type of pre buy tickets [i.e. includes a specified number of tickets being reserved]” [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harker with Liu for the reasons identified above with respect to claim 1.

Regarding claim 10, Harker discloses a method (i.e. abstract) for implementing an interactive user interface for unlocking tour stops for a tour of an artist, the method comprising: 
monitoring, using one or more computer processors, electronic interactions received, over a network, from a plurality of users, the electronic interactions relating to accessing content of the artist on the online marketplace (Harker, see at least: “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter [i.e. the electronic interactions relating to accessing content of the artist on the online marketplace], an event page 140 c [i.e. monitoring electronic interactions received, over a network, from a plurality of users]. Thus, users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246” [0183] and “general information page 140 may include information about the processes 150, 188, the system 68…provide interactions such as personal information, selections, purchases [i.e. online marketplace], and so forth” [0154] and [0072] regarding “using one or more computer processors”); 
-determining values for candidate cities based at least on the monitoring of the electronic interactions and locales of the plurality of users performing the electronic interactions (Harker, see at least: “voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. determining values based at least on the monitoring the electronic interactions]” [0106] and “the ranking, the city, the state, and the venue of a particular event may be listed as a competition board 244 [i.e. determining values for candidate cities]. In the competition board 244, or chart 244, the ticket button 243 still exists in the activity panel 242, but the ranking information may be presented briefly” [0181] and “the system 68 may download information that eventually ends up in the database 70 identifying the fact that a particular user has chosen to like, link, share, or Twitter, an event page 140 c. Thus, 140 c [i.e. based at least on the monitoring of the electronic interactions] through the social media links 246” [0183] and “the user computer 82 may provide inputs, including purchase of tickets for an event [i.e. online marketplace] sufficient to draw that event or “gig” to a city or other location desired by users 82” [0062] and “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. and the locales of the plurality of users performing the electronic interactions]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like” [0143]); 
-selecting a candidate city from the candidate cities for the unlocking of the tour stops, the selecting being based on the determined values of the candidate cities and one or more threshold values, one of the threshold values indicating a threshold score of candidate cities in order to be selected as a tour stop (Harker, see at least: “it is considered that fans may determine that among 20 concert dates, 20 cities can receive those concert dates. Any number of cities may compete for those concert dates [i.e. selecting a candidate city from the candidate cities]…based upon a competition between cities to be placed on the route in a sequence [i.e. for the unlocking of the tour stops]” [0115] and “ranking 162 may actually involve numerous parameters relating to all details mentioned herein as characterizing an event, and any and all analyses of the known or projected values of those parameters [i.e. the selecting being based on the determined values of the candidate cities], included in the analyzing 164” [0106] and “If the threshold sales 178 have been reached [i.e. one of the threshold values indicating a threshold score of candidate cities], then a positive result to the test 178 results in moving on to operating 188 the event [i.e. in order to be selected as a tour stop]” [0122]); 
178 have been reached, then a positive result to the test 178 results in moving on to operating 188 the event [i.e. in response to selecting the candidate city]” [0122] and “the event page 140 c may be modified to an event success page 140 d [i.e. associated with the selected candidate city] showing information particular to the event once the event has been scheduled for certain [i.e. updating interactive tour generator user interface to reflect the unlocking of the tour stop], due to sufficient ticket sales support” [0144] and Fig. 11 reference number 140d shows the ‘WE DID IT!’ page 242 including the ‘buy tickets’ button 243 [i.e. the interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event of the artist to be held at the selected candidate city]); 
-detecting a location associated with a first user and a second user (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. detecting a location associated with a first user and a second user]. This may come from the user inputting an address, global positioning system (GPS) information from a smart phone read into software, or the like [i.e. detecting a location]” [0143]); 
-based on the first user being associated with the selected candidate city, causing display of the interactive user interface that reflects the unlocking of the tour stop (Harker, see at least: “a typical city page 140 a will be produced by the display 210 as a direct result of the knowledge of where the user accessing it is located [i.e. based on the first user being associated with the and 
-based on the second user being associated with an unselected candidate city, causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked (Harker, see at least: “if the threshold has not been reached, then the test 178 proceeds to the test 180 determining whether a date has been passed by which the option must be exercised. If the deadline has passed, then the test 180 results in cancelling 182 the event [i.e. based on the second user being associated with an unselected candidate city]” [0122] and “an update page 140 k may present information for a user, sponsor, or administrator, to input information permitted by their particular status to be used to update any particular page 140 [i.e. causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked] to which an individual may have authorization for access” [0149]).

		Harker does not explicitly disclose the one or more threshold values being specified by the artist. 
Liu, however, teaches booking live shows (i.e. abstract), including the known technique of one or more threshold values specified by an artist (Liu, see at least: “An artist using an artist device can first register with a coordination database using a coordination server, and the artist can provide information that is stored in the coordination database concerning the artist's 
		It would have been recognized that applying the known technique of one or more threshold values being specified by the artist, as taught by Liu, to the teachings Harker, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of one or more threshold values being specified by the artist, as taught by Liu, into the method of Harker would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for the coordination deals directly between artists, fans and venues (see Liu, [0036]).

		Harker in view of Liu does not explicitly teach the updating of the interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event to be held.
Brett, however, teaches providing tickets for an event (i.e. abstract), including the known technique of updating the interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event to be held (Brett, see at least: “before the auction is opened, an Internet site is constructed and initiated to provide viewing of graphical displays of the priority right and sale information to the participants. FIG. 9 represents one such view, with initial minimum bids displayed in each section of a venue for an auction of rights to 12 of FIG. 1 activates the site to become interactive [i.e. updating an interactive user interface], so participants can use it to place bids on tickets [i.e. including providing an option in the interactive tour generator user interface to purchase a ticket to an event]” [0092]). This known technique is applicable to the method of Harker in view of Liu as they both share characteristics and capabilities, namely, they are directed to providing tickets for an event.
It would have been recognized that applying the known technique of updating an interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event to be held, as taught by Brett, to the teachings Harker in view of Liu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of updating an interactive user interface including providing an option in the interactive user interface to purchase a ticket to an event to be held, as taught by Brett, into the method of Harker in view of Liu would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide users with a simple and informative graphical standing information (see Brett, [0040]).

Claims 11 and 13 recite limitations directed towards a method (i.e. abstract) for implementing an interactive tour generator user interface for unlocking tour stops for a tour of an artist. The limitations recited in claims 11 and 13 are parallel in nature to those addressed above 

Regarding claim 12, the combination of Harker/Liu/Brett teaches the method of claim 10. Harker further discloses:
	-providing, to the plurality of users, rankings of at least one of the candidate cities based on the values determined from the electronic interactions (Harker, see at least: “voting 160 and weighting of individual votes may typically be included in development of the analysis for a ranking 162 [i.e. based on the values determined from the electronic interactions]” [0106] and “the ranking, the city, the state, and the venue of a particular event may be listed as a competition board 244 [i.e. providing, to the plurality of users, rankings of at least one of the candidate cities]. In the competition board 244, or chart 244, the ticket button 243 still exists in the activity panel 242, but the ranking information may be presented briefly” [0181] and “users may obtain a certain amount of credit, voting, weight, votes, or credibility in accordance with their tendency and history of sharing event pages 140 c through the social media links 246 [i.e. based on the values determined from the electronic interactions]” [0183]).

Claims 14-15 recite limitations directed towards a machine-readable storage medium having no transitory signals (i.e. [0066]) and embodying instructions that, when executed by a machine, cause the machine to perform operations. The limitations recited in claims 14-15 are parallel in nature to those addressed above for claims 1-2, respectively, and are therefore rejected for those same reasons set forth above in claims 1-2, respectively.

Response to Arguments
Rejections under 35 U.S.C. §112
	Applicant argues the rejections under 35 U.S.C. §112(b) should be withdrawn as the claims have been amended to refer to all user interfaces as an “interactive user interface” (Remarks, page 12).
	Examiner respectfully disagrees. Claim 9 remains rejected under 35 U.S.C. §112(b) as it recites “wherein the data received from the plurality of users.” There is insufficient antecedent basis for this limitation in the claim as Claim 9 depends from Claim 1 which does not recite “data received from the plurality of users.”

Rejections under 35 U.S.C. §101
	Applicant argues that the claims do not recite an abstract idea as the claims capture an approach for solving the technical problem of generating and displaying different user interfaces to different users by providing methods and systems that configure and display interactive user interfaces based on a location associated with a user and that the amended claims are not directed to any of the certain methods of organizing human activities identified by the Revised Guidance. While, the Office Action alleged that the claim limitations are directed to "commercial interactions such as, at least, marketing or sales activities," the limitations, as amended, are directed to monitoring electronic interactions, selecting a candidate city based on the electronic interactions, and updating an interactive user interface associated with the selected candidate city, whereby a user associated with selected candidate city is shown the updated interactive user interface. In contrast, a user that is not associated with the select city is shown a different interactive user interface - one that is specific to that user's location. These operations are not 
	Examiner respectfully disagrees. Initially, Examiner points out that, as per the 2019 Revised Patent Subject Matter Eligibility Guidance, Prong One of Step 2A evaluates whether the claim recites an abstract idea by identifying the specific limitations in the claim that recites an abstract idea and determining whether the identified limitations falls within at least one of the groupings of abstract ideas. It is not until Prong Two of Step 2A that the additional elements in the claim are identified and evaluated to determine whether they integrate the exception into a practical application such as solving a technical problem. 
Accordingly, monitoring interactions received, from a plurality of users, the interactions relating to accessing content of the artist on the marketplace; determining values for candidate cities based at least on the monitoring the interactions and locales of the plurality of users performing the interactions; selecting a candidate city from the candidate cities for the unlocking of the tour stops, the selecting being based on the determined values of the candidate cities and one or more threshold values specified by the artist, one of the threshold values indicating a threshold score of candidate cities in order to be selected as a tour stop; in response to selecting the candidate city, updating to reflect the unlocking of the tour stop, the updating including providing an option to purchase a ticket to an event of the artist to be held at the selected candidate city; and detecting a location associated with a first user and a second user recite the concept of generating a tour including cities. These limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Monitoring interactions of a 
Regarding updating the interactive user interface associated with the selected candidate city, based on the first user being associated with the selected candidate city, causing display of the interactive user interface that reflects the unlocking of the tour stop; and based on the second user being associated with an unselected candidate city, causing display of a different interactive user interface indicating that a tour stop at the unselected candidate city remains locked, these limitations are additional elements and therefore Examiner has not submitted that these limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, but rather (as evaluated under Prong Two of Step 2A), these limitations are additional elements that merely limit the claims to a computer field, i.e., to execution on a generic computer. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. 
Furthermore, the amended claims do not solve the technical problem of generating and displaying different user interfaces to different users by providing methods and systems that configure and display interactive user interfaces based on a location associated with a user as the claims do not provide details of how this is actually done by the additional elements (e.g. utilizing sensors, triangulation systems, GPS etc.) and therefore merely limit the claims to a computer field, i.e., to execution on a generic computer.

Applicant further argues that the claims integrate the abstract idea into a practical application as the claim elements recite elements with a level of specificity that imposes a meaningful limit. For example, the claim requires detecting a location of each user. Based on the 
Examiner respectfully disagrees. The amended claim elements do not recite elements with a level of specificity that imposes a meaningful limit as they do not provide details of technical components (if any) utilized to detect the user locations and customize corresponding user interface. The additional elements of the amended claims merely limit the claims to a computer field, i.e., to execution on a generic computer. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.

Rejections under 35 U.S.C. §103
	Applicant argues that the cited references do not teach or suggest the amended claims as none of the standards in Liu included a threshold score for a candidate location in order to be selected as a tour location, therefore, Liu fails to teach “one or more threshold values specified by the artist, one of the threshold values indicating a threshold score of candidate cities in order to be selected as a tour stop” (Remarks, pages 13-14).
	Examiner respectfully disagrees. Liu is not cited to teach a threshold score for a candidate location in order to be selected as a tour location, this is disclosed by Harker (see Harker, [0115] and [0122]) as detailed in the rejection above. Liu modifies the disclosure of Harker to teach that the one or more threshold values are specified by the artist. Liu teaches an artist providing the combination of the cited references teach this feature.

	Applicant further argues that the cited references do not teach or suggest the amended claims as, in rejecting the limitation directed to updating a user interface to include an option to purchase a ticket, Brett merely provides that the Internet site is constructed before an auction for tickets is opened, however, this construction of the Internet site is not in response to selecting one or more candidate locations based on one or more threshold values (Remarks, page 14).
	Examiner respectfully disagrees. Harker discloses modifying an event page to a success page [i.e. updating the interactive user interface associated with the selected candidate city to reflect the unlocking of the tour stop] once the city associated with the event page is determined to be operating the event [i.e. in response to selecting the candidate city], the success page including a ‘buy tickets’ button [i.e. providing an option in the interactive user interface to purchase a ticket to an event of the artist to be held at the selected candidate city] (see Harker, [0122], [0144], and Fig. 11). In Harker Fig. 11, however, both the event page and success page include the ticket buy button so Brett modifies the updating of the webpage disclosed in Harker to include providing an option in the interactive user interface to purchase a ticket to an event to be held. Brett teaches a webpage associated with an event at a venue, that can be used by potential participants, being activated [i.e. updating an interactive user interface] to include an interactive feature allowing participants to place bids on tickets [i.e. including providing an the combination of the cited references teach this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Skeen et al. (US 2014/0188911 A1) teaches displaying interfaces of relevant gigs based on user geo-location.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/Examiner, Art Unit 3684                                                                                                                                                                                                        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625